          Case 1:21-cv-00305-PLF Document 23 Filed 04/30/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                   )
                                                            Civil Action No. 21-0305 (PLF)
 ALL PETROLEUM-PRODUCT CARGO                       )
 ABOARD THE ACHILLEAS WITH                         )
 INTERNATIONAL MARITIME                            )
 ORGANIZATION NUMBER 9398072,                      )
                                                   )
                Defendant In Rem.                  )
                                                   )

         NOTICE OF FILING ACCOUNTING OF INTERLOCUTORY SALE

       By and through its undersigned counsel, Plaintiff United States of America (“United

States” or “Government”) respectfully submits this notice to account for the proceeds and costs of

the interlocutory sale of the Defendant Property conducted pursuant to the Court’s Order of

February 9, 2021 (ECF No. 5).

       As detailed in the attached declaration, the United States sold the Defendant Property for

$110,812,488.48 and incurred reasonable and necessary costs to transport and sell the Defendant

Property in the amount of $11,144,460.88. Accordingly, the net proceeds of the interlocutory sale

total $99,668,027.60 before interest. These proceeds are the substitute res in this matter. See Fed.

R. Civ. P. Supp. R. G(7)(b)(iv). The United States is holding the substitute res in an interest-

bearing account maintained by the Government pending the conclusion of the action as per the

requirements of the Court’s Order of February 9, 2021.
        Case 1:21-cv-00305-PLF Document 23 Filed 04/30/21 Page 2 of 2




Dated: April 30, 2021
       Washington, DC
                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                    Acting United States Attorney


                                    By:           /s/ Brian P. Hudak
                                          BRIAN P. HUDAK
                                          MICHAEL P. GRADY
                                          Assistant United States Attorneys
                                          555 Fourth Street, NW
                                          Washington, DC 20530
                                          (202) 252-7566 (main line)

                                    Attorneys for the United States of America




                                    -2-
